Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 1/31/22 do not overcome the rejection of record, which is maintained below. The discussion of the rejection has been updated to reflect the claim amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
 

Claim Rejections - 35 USC § 103
Claims 15 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru (U.S. Pat. No. 5,663,125) in view of Suen (U.S. PG Pub. No. 2012/0129743).
In column 1 lines 64-67 Ishimaru discloses a lubricating oil for two-cycle engines comprising a polyalkylene glycol derivative, and from column 2 line 1 through column 3 3 through R6 groups of Ishimaru in each unit is a methyl or ethyl group, the R1 end group of Ishimaru can also be a methyl group, and the R2 end group of Ishimaru can be an alkyl group. It is noted that Ishimaru teaches in column 3 lines 36-40 that the polyalkylene glycol derivative can be a block copolymer containing at least two kinds of repeat units. In column 3 lines 11-12 and 36-40 Ishimaru discloses that the copolymers have 1 to 200, more preferably 5 to 50 oxyalkylene units. When the polyalkylene of Ishimaru is a copolymer of two kinds of repeat units, the more preferred number of repeat units for each unit therefore ranges from 1 to 50, encompassing the ranges recited for s and t in claim 15. In Tables 2(I) and 2(III) Ishimaru discloses compositions comprising the polyalkylene glycol derivative in amounts within the ranges recited in claim 15. In column 3 lines 49-53 Ishimaru discloses that the composition can comprise additional base oils, meeting the limitations of claim 26. In column 8 lines 31-38 Ishimaru discloses that the compositions can be used to lubricate two-cycle engines in various vehicles, meeting the limitations of claims 28-29 regarding contacting the a motor/engine of a motor vehicle with the composition. In column 8 lines 15-30 Ishimaru discloses that the composition can comprise additional lubricating oil additives, but does not specifically disclose the claimed zinc dialkyl dithiophosphates or the claimed friction modifiers.
In paragraphs 9-11 and 40 Suen discloses a lubricant composition comprising a friction modifier composition and which can be used in two-cycle engines. The friction modifier composition meets the limitations of the friction modifier of amended claim 15, 
It would have been obvious to one of ordinary skill in the art to include the secondary alkyl zinc dialkyl dithiophosphate antiwear agents of Suen in the composition of Ishimaru in order to improve the wear resistance of the composition, and it would have been obvious to one of ordinary skill in the art to add the friction modifier composition of Suen because Suen teaches in paragraph 9 that it leads to an unexpectedly improved frictional benefit. 

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. Applicant argues that the data supplied in the specification and declaration of Obrecht filed 6/28/21 is sufficient to demonstrate unexpected results commensurate in scope with the amended claims. The claims have been amended to limit ester friction modifiers to glycerol monoesters of a saturated or unsaturated carboxylic acid comprising at least 10 carbon atoms. The inventive examples in the specification use only glycerol monooleate, which is a glycerol monoester of as unsaturated carboxylic acid comprising 18 carbon atoms. Applicant has not provided evidence or reasoning as to why one of ordinary skill in the art would expect superior results to be maintained across the full scope of claimed glycerol monoesters, for example glycerol monoesters of a saturated carboxylic acid or of carboxylic acids comprises a different number of carbon atoms. The inventive examples comprise specific amounts of each additive, while the claims recite broader concentration ranges. Additionally, as noted in the previous office action, Ruhe (U.S. PG Pub. No. 2010/0160198) discloses in paragraph 2 that glycerol esters such as glycerol monooleate, as used in the inventive examples, are well known in the art as wear inhibitors. The reduced wear observed for compositions comprising glycerol monooleate therefore does not appear to be unexpected.
Applicant also argues that Ishimaru does not disclose the claimed polyalkylene glycol because the examples of Ishimaru containing -OCH3 terminated polyalkylene glycol have more O-alkylene groups than the claimed compound. The examiner maintains the position taken in the above rejection regarding the broader teaching in columns 2-3 of Ishimaru. Ishimaru discloses that the alkylene glycol can be a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771